 

Exhibit 10.2

MEDPACE HOLDINGS, INC.

SENIOR EXECUTIVE INCENTIVE BONUS PLAN

1.

Purpose

This Senior Executive Incentive Bonus Plan (the “Bonus Plan”) is intended to
provide an incentive for superior work and to motivate eligible executives of
Medpace Holdings, Inc. (the “Company”) and its subsidiaries toward even higher
achievement and business results, to tie their goals and interests to those of
the Company and its stockholders and to enable the Company to attract and retain
highly qualified executives. The Bonus Plan is for the benefit of Covered
Employees (as defined below).  

2.

Administration

The Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) shall have the sole discretion and authority to
administer and interpret the Bonus Plan.

3.

Eligibility and Participation

The Compensation Committee shall select the persons eligible to participate in
the Bonus Plan, which may include, without limitation, the executives of the
Company and its subsidiaries who are or, as determined in the sole discretion of
the Compensation Committee, may become “covered employees” (as defined in
Section 162(m) of the Internal Revenue Code of 1986, as amended (the “Code”)) of
the Company and its subsidiaries for the applicable taxable year of the Company
(such selected persons, the “Covered Employees”).  

4.

Bonus Determinations

(a)A Covered Employee may receive a bonus payment under the Bonus Plan based
upon the attainment of performance objectives which are established by the
Compensation Committee and relate to financial, operational or other metrics
with respect to the Company or any of its subsidiaries (the “Performance
Goals”), including but not limited to:  (i) net earnings or losses (either
before or after one or more of the following: (A) interest, (B) taxes, (C)
depreciation, (D) amortization and (E) non-cash equity-based compensation
expense); (ii) gross or net sales or revenue or sales or revenue growth; (iii)
net income (either before or after taxes); (iv) adjusted net income; (v)
operating earnings or profit (either before or after taxes); (vi) cash flow
(including, but not limited to, operating cash flow and free cash flow); (vii)
return on assets; (viii) return on capital (or invested capital) and cost of
capital; (ix) return on stockholders’ equity; (x) total stockholder return; (xi)
return on sales; (xii) gross or net profit or operating margin; (xiii) costs,
reductions in costs and cost control measures; (xiv) expenses; (xv) working
capital; (xvi) earnings or loss per share; (xvii) adjusted earnings or loss per
share; (xviii) price per share or dividends per share (or appreciation in and/or
maintenance of such price or dividends); (xix) regulatory achievements or
compliance; (xx) implementation or completion of critical projects; (xxi) market
share; (xxii) economic value; (xxiii) productivity; (xxiv) operating efficiency;
(xxv) economic value-added; (xxvi) cash flow return on capital; (xxvii) return
on net assets; (xxviii) funds from operations; (xxix) funds available for
distributions; (xxx) market penetration and geographic business expansion;
(xxxi) customer satisfaction/growth; (xxxii) recruitment and retention of
personnel; (xxxiii) human resources management; (xxxiv) supervision of
litigation and other legal matters; (xxxv) strategic partnerships and
transactions; (xxxvi) financial ratios (including those measuring liquidity,
activity, profitability or leverage); (xxxvii) financing and other capital
raising transactions; (xxxviii) year-end cash; and (xxxix) acquisition activity
and marketing initiatives, any of which may be measured either in absolute terms
or as compared to any incremental increase or decrease or as compared to results
of a peer group or to market performance indicators or indices.

(b)Except as otherwise set forth in this Section 4(b):  (i) any bonuses paid to
Covered Employees under the Bonus Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
objectives relating to the Performance Goals; (ii) bonus formulas for Covered
Employees shall be adopted in each performance period by the Compensation
Committee (generally, for performance periods of one

1

--------------------------------------------------------------------------------

 

year or more, no later than 90 days after the commencement of the performance
period to which the Performance Goals relate); and (iii) no bonuses shall be
paid to Covered Employees unless and until the Compensation Committee makes a
certification with respect to the attainment of the performance
objectives.  Notwithstanding the foregoing, the Company may pay bonuses
(including, without limitation, discretionary bonuses) to Covered Employees
under the Bonus Plan based upon such other terms and conditions as the
Compensation Committee may in its sole discretion determine.

(c)The payment of a bonus to a Covered Employee with respect to a performance
period shall be conditioned upon the Covered Employee’s employment by the
Company on the last day of the performance period; provided, however, that the
Compensation Committee may make exceptions to this requirement, in its sole
discretion, including, without limitation, in the case of a Covered Employee’s
termination of employment, retirement, death or disability.

5.

Forfeiture and Claw-Back Provisions

The Compensation Committee may provide that any bonuses paid under the Bonus
Plan shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules, regulations or interpretations thereunder, to the
extent set forth in such claw-back policy.

6.

Other Provisions

(a)Neither the establishment of the Bonus Plan nor the selection of any
individual as a Covered Employee shall give any individual any right to be
retained in the employ of the Company or any subsidiary thereof, or any right
whatsoever under the Bonus Plan other than to receive bonus payments awarded by
the Compensation Committee.

(b)No member of the Board of Directors of the Company or the Compensation
Committee shall be liable to any individual in respect of the Bonus Plan for any
act or omission of such member, any other member, or any officer, agent or
employee of the Company or any of its subsidiaries.

(c)The Company and its subsidiaries shall be entitled to withhold such amounts
as may be required by federal, state or local law from all bonus payments under
the Bonus Plan.

(d)To the extent not preempted by federal law, the Bonus Plan shall be governed
and construed in accordance with the internal laws of the State of Delaware,
without regard to the principles of conflicts of law thereof or any other
jurisdiction.

(e)The Bonus Plan is intended to meet the requirements of Section 409A of the
Code and will be interpreted and construed in accordance with Section 409A of
the Code and Department of Treasury Regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date (as defined below)
(collectively, “Section 409A”).  Each bonus payable pursuant to the Bonus Plan
shall be intended to comply with, or be exempt from, the requirements of Section
409A such that the bonus will not be subject to any penalty tax imposed under
Section 409A and, unless otherwise determined by the Compensation Committee,
each bonus under the Bonus Plan shall be paid subject to the applicable Covered
Employee’s continued employment through the date of payment of such
bonus.  Notwithstanding any provision of the Bonus Plan to the contrary, in the
event that following the Effective Date the Company determines that any
provision of the Bonus Plan could otherwise cause any person to be subject to
the penalty taxes imposed under Section 409A, the Company may adopt such
amendments to the Bonus Plan or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Company determines are necessary or appropriate to comply with
the requirements of Section 409A and thereby avoid the application of any
penalty taxes under Section 409A. Notwithstanding anything herein to the
contrary, in no event shall any liability for failure to comply with the
requirements of Section 409A be transferred from a Covered Employee or any other
person to the Company or any of its affiliates, employees or agents pursuant to
the terms of the Bonus Plan or otherwise.  

2

--------------------------------------------------------------------------------

 

7.

Amendment and Termination

The Board of Directors of the Company reserves the right to amend or terminate
the Bonus Plan at any time in its sole discretion.  Any amendments to the Bonus
Plan shall require stockholder approval only to the extent required by any
applicable law, rule or regulation.

8.

Stockholder Approval

No bonuses shall be paid under the Bonus Plan unless and until the Company’s
stockholders shall have approved the Bonus Plan.  The Bonus Plan will be
submitted for the approval of the Company’s stockholders after the initial
adoption of the Bonus Plan by the Board of Directors of the Company.

9.

Term of Bonus Plan

The Bonus Plan shall become effective as of the day immediately prior to the
first date upon which common stock of the Company is listed (or approved for
listing) upon notice of issuance on any securities exchange or designated (or
approved for designation) upon notice of issuance as a national market security
on an interdealer quotation system (the “Effective Date”).  The Bonus Plan shall
expire on the earliest to occur of: (a) the first material modification of the
Bonus Plan (as defined in Treasury Regulation Section 1.162-27(h)(1)(iii)); (b)
the first meeting of the Company’s stockholders at which members of the Board of
Directors of the Company are to be elected that occurs after the close of the
third calendar year following the calendar year in which occurred the first
registration of an equity security of the Company under Section 12 of the
Securities Exchange Act of 1934, as amended; or (c) such other date, if any, on
which the “reliance period” described under Treasury Regulation 1.162-27(f)(2)
expires pursuant to the terms of Section 162(m) of the Code, and the rules,
regulations and interpretations thereunder.  The Bonus Plan is intended to be
subject to the relief set forth in Treasury Regulation Section 1.162-27(f)(1)
and shall be interpreted accordingly.

 

*  *  *  *  *

 

 

 

3

--------------------------------------------------------------------------------

 

I hereby certify that the Bonus Plan was duly authorized, approved and adopted
by the Board of Directors of Medpace Holdings, Inc. as of June 23, 2016,
effective as of the Effective Date.

I hereby certify that the Bonus Plan was approved by the stockholders of Medpace
Holdings, Inc.  as of June 23, 2016.

 

 

/s/ Stephen P. Ewald

 

 

 

Name: Stephen P. Ewald

 

Title: General Counsel and Corporate Secretary

 

4